Citation Nr: 9920117	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the left thigh and 
right calf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to June 1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision in 
which the RO denied service connection for hearing loss and 
denied a claim for a compensable rating for residuals of 
shell fragment wounds of the left thigh and right calf.  The 
veteran appealed and was afforded a hearing at the RO in 
October 1996.  By decision of March 1998, the Board denied 
service connection for defective hearing.  The issue of 
entitlement to a compensable rating for residuals of shell 
fragment wounds of the left thigh and right calf was remanded 
to the RO for evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.

The Board noted in its 1998 remand that the veteran had filed 
a claim of service connection for injuries as a result of a 
jeep accident.  This was filed in December 1994.  At his 
October 1996 RO hearing, the veteran specifically testified 
that he had received injuries to his leg in a jeep accident 
in service.  In December 1996, he submitted a statement in 
which he indicated that his claim pertained to a left mid-
thigh injury sustained in an in-service jeep accident.  
Thereafter, in a December 1997 statement, the veteran asked 
that his claim be amended to include a left leg injury 
sustained in a jeep accident in service.  Nonetheless, the 
issue developed for appellate consideration and before the 
Board at this time has been limited to entitlement to a 
compensable rating for residuals of shell fragment wounds of 
the left thigh and right calf.  That issue has been fully 
developed and a decision is set forth below.  

A claim of service for tinnitus was also referred to the RO 
by the Board in 1998.  Inasmuch as the RO has not, as yet, 
adjudicated either the issue of entitlement to service 
connection for a disability of the left lower extremity or 
entitlement to service connection for tinnitus, those issues 
are again referred to the RO for appropriate action.


FINDING OF FACT

The residuals of shell fragment wounds of the left thigh and 
right calf are not shown to involve muscle injury or 
impairment of function; there are no retained foreign bodies 
and the scars are not tender, painful, poorly nourished or 
subject to repeated ulceration.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of shell 
fragment wounds of the left thigh and right calf are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1998).  Scars may also be rated 
on the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

Following a review of the claims folder, the Board finds that 
a compensable rating is not warranted for residuals of shell 
fragment wounds of the left thigh and right calf.  The Board 
notes that, during the pendency of the veteran's current 
appeal, the rating schedule criteria for determining the 
disability evaluations to be assigned for muscle injuries was 
changed effective July 3, 1997.  62 Fed.Reg. 30235 (1997).  
At the time of the March 1998 remand, it was unclear from the 
evidence of record whether the in-service shell fragment 
wounds of the left thigh and right calf had produced any 
muscle injury.

The veteran was seen for a VA examination in February 1999 to 
clarify the nature of all residuals of the aforementioned 
shell fragment wounds, including scarring, muscle injury and 
functional impairment.  The veteran reported constant pain in 
his left thigh and right leg which was worse with activity.  
On examination, active range of motion of the lower 
extremities was within normal limits in all joints.  
Sensation was intact to pinprick and light-touch over the 
lower extremity dermatomes.  Muscle strength in the lower 
extremities was 5/5 in all joints.  Deep tendon reflexes were 
present and equal.  There was no pain on palpation of the 
left thigh or right leg.  No edema, erythema or bony or soft 
tissue abnormalities of either the left thigh or right leg 
was evident.  There was no crepitus on range of motion of any 
joints and the veteran's gait was observed to be completely 
nonantalgic.  He did not require an assistive device and had 
no limp.  The VA physician concluded that the veteran had 
pain in the left thigh and right leg with no evidence of any 
significant focal, neuromuscular or functional deficits.  The 
veteran was noted to have one scar on the left thigh and one 
scar on the right calf.  The VA examiner stated that neither 
scar was tender, painful to palpation, poorly nourished, or 
ulcerated.  There was no evidence of any functional 
limitation.  The VA examiner further indicated that the 
veteran's joints and musculature were not affected by his 
service-connected residuals of shell fragment wounds.  There 
was no evidence of weakness, excess fatigability, 
incoordination or pain during use of any joint.  X-rays of 
the left femur and right tibia and fibula were negative for 
any bony abnormalities, arthropathy or retained foreign 
bodies.

In summary, the evidence does not establish the presence of 
any muscle debility in either the left thigh or right calf as 
a result of shell fragment wounds to those anatomical areas.  
There is no demonstrable functional impairment of either 
lower extremity due to the shell fragment wounds.  The only 
identifiable residuals of the veteran's service-connected 
shell fragment wounds of the left thigh and right calf are 
scars.  As noted above, the veteran has one scar on the left 
thigh and one scar on the right calf.  However, neither scar 
is tender or painful on objective demonstration, poorly 
nourished or ulcerated.  Against this background, and in the 
absence of any functional impairment or symptomatic, 
identifiable residuals of shell fragment wounds of the left 
thigh or right calf, a compensable rating is not warranted.


ORDER

A compensable rating for residuals of shell fragment wounds 
of the left thigh and right calf is denied.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals



 

